UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


INTER-STATE HARDWOODS COMPANY,         
INCORPORATED, a West Virginia
Corporation,
                 Plaintiff-Appellee,
                 v.
THE HARTFORD STEAM BOILER                       No. 02-1591
INSPECTION & INSURANCE COMPANY,
an Insurance Company Authorized
to do Business in the State of West
Virginia,
               Defendant-Appellant.
                                       
INTER-STATE HARDWOODS COMPANY,         
INCORPORATED, a West Virginia
Corporation,
                Plaintiff-Appellant,
                 v.
THE HARTFORD STEAM BOILER                       No. 02-1628
INSPECTION & INSURANCE COMPANY,
an Insurance Company Authorized
to do Business in the State of West
Virginia,
                Defendant-Appellee.
                                       
           Appeals from the United States District Court
       for the Northern District of West Virginia, at Elkins.
             Robert E. Maxwell, Senior District Judge.
                          (CA-98-14-2)
                      Submitted: June 11, 2003
                      Decided: August 1, 2003
2        INTER-STATE HARDWOODS v. HARTFORD STEAM BOILER
       Before LUTTIG, MOTZ, and SHEDD, Circuit Judges.



Dismissed by unpublished per curiam opinion.



                              COUNSEL

Ernest J. Mattei, Sean M. Fisher, DAY, BERRY, & HOWARD,
L.L.P., Hartford, Connecticut; James F. Companion, SCHRADER,
BYRD & COMPANION, P.L.L.C., Wheeling, West Virginia, for
Appellant. Harry A. Smith, III, JORY & SMITH, L.C., Elkins, West
Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).



                              OPINION

PER CURIAM:

   In these consolidated appeals, the parties present several assign-
ments of error with respect to the district court’s order establishing in
general terms the extent of Hartford Steam Boiler Inspection and
Insurance Company, Inc.’s liability to Inter-State Hardwoods Com-
pany, Inc. ("Inter-State") for losses it suffered following a 1996 flood
of the Greenbrier River in West Virginia. However, this court may
exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000),
and certain interlocutory and collateral orders, 28 U.S.C. § 1292
(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,
337 U.S. 541 (1949). To the extent the order appealed fails to set
damages, it is neither a final order nor an appealable interlocutory or
         INTER-STATE HARDWOODS v. HARTFORD STEAM BOILER                3
collateral order. See Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737,
743 n.4, 744 (1976).*

   Further, we observe that the parties’ stipulation did not purport to
resolve "the existence, nature, extent or cause of [Inter-State’s]
alleged loss," or waive any defenses (J.A. 68), and that Hartford
Steam limited its motion to the narrow issue of "whether or not the
Policy provides coverage for Inter-State’s claim . . . assuming that
such damage was caused as alleged by Inter-State" (J.A. 93). In light
of the conditional nature of the parties’ joint stipulation and Hartford
Steam’s pleadings, it appears the district court’s order did not conclu-
sively determine all of the parties’ rights, see, e.g., Fox v. Baltimore
City Police Dept., 201 F.3d 526, 530-31 (4th Cir. 2000), and that res-
olution of these issues would be appropriate. Cf. Fed. R. Civ. P. 56(d)
(describing proceedings appropriate when a motion for summary
judgment does not fully adjudicate the case); Virginia Hosp. Assoc.
v. Baliles, 830 F.2d 1308, 1310 n.1 (4th Cir. 1987) (noting it was
appropriate for district court to consider on remand issues raised, but
not initially resolved, in a motion for summary judgment).

  Accordingly, we dismiss the appeal for lack of jurisdiction. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                           DISMISSED

   *"The order . . . constitutes a grant of partial summary judgment lim-
ited to the issue of petitioner’s liability. Such judgments are by their
terms interlocutory, see [Fed. R. Civ. P.] 56(c), and where assessment of
damages or awarding of other relief remains to be resolved have never
been considered to be ‘final’ within the meaning of [§ 1291]."